Title: From John Adams to Samuel Adams, Sr., 12 September 1790
From: Adams, John
To: Adams, Samuel, Sr.



Dear Sir
New York September 12th 1790

Upon my return from Philadelphia to which beloved City I have been, for the purpose of getting an house to put my head in next Winter I had the pleasure of receiving your favour of the Second of this month.  The sight of our old Liberty Hall, and of Several of our old Friends, had brought your venerable Idea to my mind, and continued it there, a great part of the last Week, so that a Letter from you on my Arrival Seem’d but in continuation. I am much obliged to the confidential friend for writing the short Letter you dictated and shall beg a continuance of similar good Offices.
Captain Nathaniel Byfield Lyde whom I know very well, has my hearty good Wishes. I Shall give your Letter and his to the Secretary of the Treasury, the Duty of whose Department it is to receive and examine all Applications of the kind. Applications will probably be made, in behalf of the officers who Served the last War in the Navy, and they will be likely to have the preference to all others: but Captn Lydes Application shall nevertheless be presented and have a fair Chance.
My Family as well as myself are I thank God in good health, and as good Spirits as the prospect of a troublesome removal will admit.  Mrs Adams desired her particular regards to your Lady and yourself.
What? my old Friend is this World about to become? Is the Millenium commencing? Are the Kingdoms of it about to be governed by Reason? Your Boston Town Meetings, and our Harvard Colledge have Sett the Universe in motion.  Every Thing will be pulled down.  So much Seems certain.  But what will be built up? Are there any Principles of political Architecture? What are they? Were Voltaire and Rousseau Masters of them?  Are their Disciples acquainted with them?  Lock taught them Principles of Liberty: but I doubt whether they have not yet to learn the Principles of Government.  Will the Struggle in Europe, be any Thing more than a change of Impostors and impositions?
With great Esteem and Sincere affection / I am my dear sir your Friend / and Servant

John Adams.